Citation Nr: 1727087	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-21 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include unspecified anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, including confirmed service in the Republic of Vietnam as a combat infantryman. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2015.  A transcript of that hearing is of record.  This matter was previously remanded in May 2015 and November 2016 for further development.


FINDING OF FACT

It is as likely as not that the Veteran's diagnosed unspecified anxiety disorder had its onset during his active service or is otherwise etiologically related thereto.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder that he reports was incurred during his Vietnam infantry service.  See Board Hearing Transcript, see also DD Form 214.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

The Veteran has been afforded a variety of VA and psychological examinations during the pendency of the claim.  These examinations have yielded varying results.  As discussed in the previous remand, the Board has deemed the January 2012, March 2012, and January 2016 VA opinions inadequate for adjudication purposes.  They will not be discussed further.  

In December 2016, a new VA opinion was obtained.  The examiner opined that all of the Veteran's acquired psychiatric disorders were unrelated to service.  The negative opinion appears to be based on the overall non-impairing nature of the anxiety disorder that manifests with active symptoms during period of increased stress and return to a subclinical level thereafter, which could include after receiving treatment.  The examiner even states that Veteran's currently diagnosed anxiety disorder as being present "as early as 1974." 

The only 1974 record in evidence is negative for a diagnosis of anxiety disorder.  See November 1974 South Texas Medical Clinics Record.  Yet, this record does note recurrent symptomatology of nausea, vomiting, and diarrhea.  Id.   The findings made by the VA examiner appear to connect the symptoms of nausea, vomiting, and diarrhea to the anxiety diagnosis.  Further inspection of the record reveals that at the approximate time of service discharge in May 1973 the Veteran reported experiencing "GI's Puke."  Records from November 1974 reference the Veteran's complaints of severe vomiting and diarrhea in-service.  See South Texas Medical Clinics Records.  Subsequent treatment records clarify that these symptoms were actually stress induced manifestations of an undiagnosed anxiety disorder.  See December 1985 through January 1986 South Texas Medical Clinics Records.  

In sum, a VA examiner has opined that the Veteran's currently diagnosed anxiety disorder has been present since 1974.  The only symptoms recorded in 1974 were those related to nausea, diarrhea, and vomiting.  Clinicians have essentially indicated that when triggered by stress this anxiety disorder induces nausea, diarrhea, and vomiting symptomatology.  The record contains competent, credible, and contemporaneous reports of such symptomatology occurring in-service and/or at the time of discharge.  Finally, given the nature and location of the Veteran's service it is conceded that he did indeed experience some level of stress.  

In light of the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has an acquired psychiatric disability that is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder is warranted.  

The Board acknowledges the Veteran originally filed a claim of entitlement to service connection specifically for PTSD.  There are varying opinions as to whether the criteria to support a PTSD diagnosis have been met.  The negative VA opinion from December 2016 tends to be more probative based on the rationale provided.  The absence of a diagnosis precludes establishing service connection.  See 38 C.F.R. § 3.304 (f). 

However, as noted above, the Veteran's PTSD claim is characterized by VA as potentially encompassing other psychiatric diagnoses, including anxiety disorder.  As evidenced by the record, including VA examinations and October 2016 correspondence of a social worker J. B., the symptomology connected with the Veteran's PTSD claim has repeatedly been associated with his diagnosis of anxiety disorder.  More importantly, there are no psychiatric symptoms presently identified that have been excluded from the anxiety diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board therefore considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for an acquired psychiatric disorder.  





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


